Name: Commission Regulation (EC) NoÃ 1169/2008 of 25Ã November 2008 amending Regulation (EC) NoÃ 1449/2007 as regards the dates for lodging import licence applications in 2008 under the tariff quotas for sugar
 Type: Regulation
 Subject Matter: trade policy;  international trade;  animal product;  plant product;  beverages and sugar;  tariff policy
 Date Published: nan

 26.11.2008 EN Official Journal of the European Union L 316/3 COMMISSION REGULATION (EC) No 1169/2008 of 25 November 2008 amending Regulation (EC) No 1449/2007 as regards the dates for lodging import licence applications in 2008 under the tariff quotas for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 148(c), in conjunction with Article 4 thereof, Whereas: (1) Article 5 of Commission Regulation (EC) No 1449/2007 of 7 December 2007 derogating from Regulations (EC) No 2402/96, (EC) No 2058/96, (EC) No 2375/2002, (EC) No 2305/2003, (EC) No 950/2006, (EC) No 955/2005, (EC) No 969/2006, (EC) No 1100/2006, (EC) No 1918/2006, (EC) No 1964/2006, (EC) No 1002/2007 and (EC) No 508/2007 as regards the dates for lodging applications and the issuing of import licences in 2008 under the tariff quotas for sweet potatoes, manioc starch, cereals, rice, sugar and olive oil and derogating from Regulations (EC) No 1445/95, (EC) No 1518/2003, (EC) No 596/2004 and (EC) No 633/2004 as regards the dates of issuing of export licences in 2008 in the beef and veal, pigmeat, eggs and poultrymeat sectors (2) provides for a derogation for 2008 regarding the dates for lodging import licence applications under the tariff quotas for sugar. (2) Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (3), as amended by Regulation (EC) No 892/2008 (4), opened new tariff quotas with order numbers 09.4431 to 09.4437. The derogation regarding the dates for lodging import licence applications should be extended to cover these new quotas and Regulation (EC) No 1449/2007 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 5(1) of Regulation (EC) No 1449/2007 is replaced by the following: 1. By way of derogation from Article 4(2) of Regulation (EC) No 950/2006, applications for import licences for sugar products under quotas 09.4331 to 09.4351, 09.4315 to 09.4320, 09.4324 to 09.4328, 09.4365, 09.4366, 09.4380, 09.4390 and 09.4431 to 09.4437 for 2008 may no longer be lodged after 13.00 (Brussels time) on Friday 12 December 2008. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 323, 8.12.2007, p. 8. (3) OJ L 178, 1.7.2006, p. 1. (4) OJ L 245, 13.9.2008, p. 5.